              Case 1:18-cv-01122-MCW Document 11 Filed 03/11/19 Page 1 of 2




                lln     tbe QHniteD            $teteg @ourt otfelersl @tsimg
                                                       No. 18-1122C
                                                  (Filed: March lf , 2019)
 * t( :l :t * * * * t( * * * * * * * * r. * * * * * * *         t(



 SEAN LYONS,

                        Plaintiff,

                        v.

 THE UNITED STATES,

                        Defendant.

 *   t<   tr :t rr * * * * **   tr tr * rr * * r. * * * * * * * t




                                                ORDER OF DISMISSAL


WILLIAMS, Senior Judge.
        This matter comes before the Court on Defendant's motion to dismiss lor lack of subject
matter jurisdiction or, in the altemative, for failure to state a claim upon which relief can be
granted. For the reasons stated below, Defendant's motion to dismiss is granted.

                                                        Backgroundl

             Plaintifforo;9
                         Sean Lyons is a resident of the state of North Carolina. Plaintiff alleges
that he entered into an implied contract with the United States in or around April of 201 1, to
provide unspecified services to various deparlments including the Federal Bureau of Investigation,
the Secret Service, the Departments ofJustice, Homeland Security, Treasury, and Agriculture, the
Federal Protective Service, the United States House of Representatives, the United States Senate,
the Financial Crimes Enforcement Network, the intemal Revenue Sewice, the Drug Enforcement
Agency, the Centers for Disease Control and Prevention, the Securities and Exchange
Commission, the Food and Drug Administration, the Federal Communications Commission, the
White House, "Various Military Departments," state and local agencies, and other public and
private entities. Compl. Att. 1, atflfl l-3, Att.2,atfl5. Plaintiff does not identiry what services
he performed pursuant to this April 2011 contract. Plaintiff alleges that Defendant has not
"followed" the contract but does not specify how Defendant has allegedly breached the contract.


            This background is derived from Plaintiffs complaint.


                                                                       ?01? 1,q50 0u0E 13'+b   1r+51
        Case 1:18-cv-01122-MCW Document 11 Filed 03/11/19 Page 2 of 2



Id. Att. 2, at fl 6. Plaintiff alleges that he "unwillingly bailed the counffy out" without any further
elaboration and seeks $850,000,000,000 in damages. Id. at 3, Att. 2, atJ14.

                                              Discussion

        The Tucker Act provides that this Court:

        shall have jurisdiction to renderjudgment upon any claim against the United States
        founded either upon the Constitution, or any Act of Congress or any regulation of
        an executive department, or upon any express or implied contract with the United
        States, or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. $ 1491(a)(1) (2012)

        To state a claim based upon an implied-in-fact contract a plaintiff must allege the same
elements as an express contract - - "a mutual intent to contract including an offer, an acceptance,
and consideration," and, for a contract with the United States, actual authority of the Government
representative who entered into the contract to bind the United States. Trauma Serv. Gm. v. United
States, 104 F.3d I 321, 1325 (Fed. Cir. 1997). An implied-in-fact contract also requires a "meeting
of minds, which, although not embodied in an express contract, is infened, as a fact, from conduct
of the parties showing, in the light of the surrounding circumstances, their tacit understanding."
Hercules. Inc. v. United States, 516 U.S. 417, 424 (1996) (intemal citation and quotation marks
omitted). To survive a motion to dismiss, Plaintiff must allege "an unambiguous offer to confact
upon specific terms, an unambiguous acceptance of that offer, and an intent to contract." Q
Ahlborg & Sons. Inc. v. United States,74Fed. Cl. 178, 191 (2006). Here, Plaintiff has failed to
identify the subject matter of the alleged contract or any Govemment conduct that constituted a
breach.2 In short, Plaintiff has alleged no facts that would give rise to either the existence of an
implied-in-fact contract or its breach. As such, Plaintiff has failed to state a claim upon which
relief can be granted, and this action is dismissed pursuant to Rule 12(b)(6).

                                             Conclusion

        Defendant's motion to dismiss is GRANTED. The Clerk is directed to dismiss this action.




                                                MARY




'       In his opposition to Defendant's motion to dismiss, Plaintiff states that he "would like to
forego the decision of the Defendant's Motion and move directly into establishing a process to
submit classified information" because his complaint deals with "money, trade secrets, and
national security issues . . . ." Pl.'s Resp. 9. Plaintiff s request is denied as he has made no showing
that a protocol for handling classified material is warranted here.
